Murray, C. J.,
after stating the facts, delivered the opinion of the Court.—Burnett, J., concurring.
The error relied on is the overruling of the demurrer. The complaint contains no assignment of the breach of the contract, or guaranty. It is true it alleges a demand and refusal to deliver, but the true point in issue is, whether the defendant had undertaken to deliver. From the very nature of the first contract of sale, the delivery took place as soon as the sale was made. So far as that sale was concerned, they became the owners of the fruit upon the trees, and could only maintain an action against the defendant in case he converted the property, or interfered with them in picking it. As to the guaranty, its effect was simply that the pears should be on the trees, at the disposal of the defendants, and that they should not be disturbed in their right to gather them by third persons. To recover on this contract, it was necessary to allege and prove either that the fruit was not on the trees, or that the plaintiffs had been interfered with by third parties in gathering it. There was no necessity for any demand upon the defendant, unless for the purpose of enabling him to comply with the terms of his guaranty.
Judgment reversed and cause remanded, with leave to amend.